Citation Nr: 1631511	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  09-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee condition, to include as secondary to service-connected bilateral pes planus with plantar fasciitis, and/or service-connected left ankle limitation of motion associated with bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from March 1949 to March 1952 and from June 1956 to May 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in December 2008.  The RO issued a statement of the case (SOC) in August 2009.  The Veteran subsequently perfected his appeal with a VA Form 9 in September 2009.  The RO issued a supplemental statement of the case (SSOC) in May 2010.     

In July 2015 the Board reviewed the Veteran's claim and issued a decision granting service connection for a left ankle disability but denying service connection for a right knee disability on the basis of no current chronic right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a May 2016 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the right knee claim to the Board for additional development and readjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran is currently service-connected for pes planus with plantar fasciitis, and left ankle limitation of motion associated with bilateral pes planus with plantar fasciitis.  He is seeking service connection for a right knee condition on the basis that he developed a right knee condition secondary to his service-connected foot disabilities.  

Additional evidence was added to the record after the issuance of the May 2010 SSOC.  In a June 2015 statement, the Veteran's representative submitted various Internet articles relating to flat feet and knee pain.  Pursuant to 38 C.F.R. § 20.1304(c), a waiver of initial AOJ is required unless the evidence is not pertinent.     

As indicated above, in May 2016 the case was vacated and remanded by the Court, because the Board failed to supply an adequate statement of reasons or bases as to why solicitation of a waiver pursuant to 38 C.F.R. § 20.1304(c) was not necessary prior to considering the additional evidence that was submitted following the issuance of a May 2010 Supplemental Statement of the Case (SSOC).  

Thereafter, the Veteran's podiatrist J.K., submitted a statement in June 2016 iterating that the Veteran has significant pes planus, with collapse of the medial arch in both feet with internal rotation of the legs.  J.K. stated that this is referred to as closed chain pronation and causes significant rotational forces on the knees over time.  As to causation, J.K. opined that the Veteran's pes planus had likely contributed to the Veteran's "chronic knee pain."  Along with submission of J.K.'s statement, the Veteran submitted a waiver of initial AOJ review in June 2016.  

Though the Veteran submitted a waiver of initial AOJ review in June 2016 regarding J.K.'s statement, crucially, the record continues to be devoid of a diagnosed chronic right knee disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Given the above statement by the Veteran's podiatrist, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  Thus, this issue must be remanded so that the Veteran can be provided a VA examination and a medical opinion can be obtained.

Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file all ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The federal facility must provide a negative response if records are not available, and notice to the Veteran of the inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records.  If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.

3. After any outstanding VA and private treatment records are associated with the claims file, schedule the Veteran for an examination regarding the nature and etiology of a right knee condition.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician (M.D.) designated to examine the Veteran and the examination report should include discussion of the Veteran's documented medical history and assertions.    

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Following a review of the claims file, the reviewing examiner should provide an opinion for the following questions:

(a) Does the Veteran suffer from a right knee condition?   If so, please identify with specificity the condition.   

(b) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any current right knee condition was caused by the Veteran's service-connected bilateral pes planus with plantar fasciitis and/or left ankle limitation of motion associated with bilateral pes planus with plantar fasciitis?  The examiner must discuss the June 2016 statement from J.K.

(c) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any current right knee condition was aggravated (i.e., worsened beyond normal progression) by the Veteran's service-connected bilateral pes planus with plantar fasciitis and/or left ankle limitation of motion associated with bilateral pes planus with plantar fasciitis?  The examiner must discuss the June 2016 statement from J.K.
  
The examiner must provide a rationale for each opinion given.  

4. Upon completion of the above development, the AOJ/AMC should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ/AMC should re-adjudicate the issue of entitlement to service connection for a right knee condition.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


